Citation Nr: 1530191	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Appellant served on active duty from January 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Veteran was scheduled for a video-conference hearing with the Board.  He did not attend and has not requested rescheduling or offered an explanation for his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The Board notes that in a February 1999 rating decision, the RO denied service connection for chronic right knee strain, and the Veteran did not appeal this issue.  However, the current claim is based on diagnoses not of record when the previous decision was rendered, including chronic medial collateral ligament (MCL) sprain and anterior cruciate ligament (ACL) degeneration.  See Veterans Benefits Management System (VBMS) Entry July 2, 2010, p. 2/4.  As such, the claim has not been characterized as an application to reopen and new and material evidence is therefore not required to reopen the claim.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (holding, claims based upon distinct diagnosed diseases or injuries must be considered separate and distinct claims.)

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The issue of entitlement to pension benefits was raised by the record in May 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Virtual VA Entry June 11, 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The Veteran's right knee disability is attributable to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letters dated in September 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran has current right knee strain, as well as MCL sprain and ACL degeneration.  See February 2010 VA examination report & VBMS Entry July 2, 2010, p. 2/4, respectively.  

The Veteran essentially asserts that he experienced knee problems during service and has ever since service discharge.  On the Veteran's July 1992 service entrance examination, no abnormalities of the lower extremities or musculoskeletal system were shown and he did not raise complaints in this regard.  VBMS Entry September 15, 1998, p. 10/85, 13/85.  In October 1995, the Veteran banged his kneecap on a ladder.  He was diagnosed with a contusion of the right patella and was prescribed ice, Motrin, and an ace wrap.  He was returned to duty.  VBMS Entry July 31, 1998, p. 4/42.  In June 1996, he sought treatment for pain in the upper right leg.  He was diagnosed with an adductor strain.  VBMS Entry September 15, 1998, p. 53/85.  On his November 1996, Report of Medical History at separation, the Veteran complained of knee pain, noting it bothered him often in the morning.  The physician noted the Veteran had occasional right knee pain that he indicated was resolved and not considered disqualifying.  VBMS Entry July 31, 1998, p. 9/42.  On examination, no abnormalities of the lower extremities or musculoskeletal system were found.  VBMS Entry July 31, 1998, p. 35/42.

The Veteran underwent a VA examination for his right knee in September 1998, but the examiner did not offer a nexus opinion.  However, the examiner did note the Veteran's complaints that his knee had been bothering him since service and diagnosed him with chronic right knee strain.  

The Veteran was seen at the VA emergency room in June 2005 for right knee pain.  He indicated pain upon wakening that increased with weight bearing.  

On VA examination in February 2010, the examiner reviewed the claims file and examined the Veteran.  In the report, she discussed the STRs, including those above, as well as the Veteran's own report of his medical history and symptomatology.  The examiner opined that the current right knee disorder was not caused by or a result of the injuries suffered on active duty, including the in-service contusion.  The examiner noted that the Veteran was treated conservatively in service, and that the knee condition was resolved on separation.  The examiner further noted a lack of documentation of chronicity of the condition from the 1990s until 2009.

A June 2010 VA outpatient treatment record notes that the Veteran complained of right knee pain since 1997, when he was in the military.  

The Board notes the negative February 2010 VA opinion.  However, this opinion is inadequate because the examiner did not comment on the Veteran's report of in-service symptoms, and instead improperly relied solely on the absence of evidence since service to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, to the extent that the opinion misstates his symptom history, it is based upon an inaccurate factual premise and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Thus, the opinion is not only inadequate, but also assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's knee disability.  
Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced knee pain during service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current right knee disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed right knee disabilities are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented in-service knee complaints, (3) the right knee strain diagnosis rendered around a year after service discharge, (4), the lack of any evidence of an intervening event and (5) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the short gap in time and the absence of any intervening injury, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right knee disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


